   RECEIVED
      SEP 202021
                        United States          District Court                    On   g JILAOQ.t
CLERK, US. DISTCOURT
WESTERN DISTR  0 TEXA31
                                      District Of_________
          DEFISY 4ERK
       Kiera Mathls,                       §

           Plaintiff                       §      Case No. 202 id 13518

                                            §    NOTICETO COURT

          V.                               §     AMENDED COMPLAINT


       THE DEPARTMENT OF

       FAMILVAND PROTECTIVE

       SERVICES, ARLENE HERRERA,           §



                             NOTICE OF AMENDED COMPLAINT

            Please Take Notice that under Federal Rule     of Civil procedur 15 (a)(1) b Amended
       and Supplemental Pleadings, today, Plaintiff Kiera Mathis, the flat ral person filed an

       Amended Complaint. The Amended Complaint adds ARLENE HERR RA, and TDFPS In

       indMdual capacity. ARLENE HERRERA is a social worker of TDFPS

       who Seized 3 of the plaintiff offsprings and her civil rights August 7,2019 without
       A warrant or RTB wherein the hearing took place September 16,2 19.

       Witnesses Seargent Omar Warthen, Betty Brothers and Witness A yin Mathis

       are added to the Complaint. Witness Betty Brothers is the home         wner and the family

       of minor MS who witness the seizure of M.S who was in       a loving   mily home.

       Seargent Omar Warthen took the plaintiff to see her kids many tires In 2019,

       Witnessed how it injured her, the violation of her constitutional   rihts to Pursuit
       of Happiness and Parental Rights and Responsibilities Act with No danger present. Alvin
       Mathis witnessed the Deprivation and misrepresentation.




                                                                                      Page 1 of 2
Article IV, section 2, clause 1, Monell v. Department of Social Sevices, 436 U.S. 658
(1979) ,The Universal Declaration of Human Rights Article 7,8 an 12 and Parental
Responsibilities   of 1995 Act, Ram v. Rubin, 118 F.3d 1306(9th Ci!. 1997)      case law is
added tothe complaint. Perkinsv. Cityof West Covina, 113 F.3d              P4,1008(9th
Cir.1997) adds to Plaintiff Lawsuit 42 usc 1983, WhereIn 1993, it          infact clear that a
parent had a constitutionally protected right to the care and cust         of his children
And that he could not be summarily deprived of that custody witi           notice and a
hearing, except when the children were in imminent danger. Supi            e case law Rogers
v. County of San Joaquin is also added to the plaintiff complaint \        rein it clarified
That seizing a child without a warrant is excusable only when offi    Is   "have reasonable
cause to believe that the child is likely to experience serious bodil harm in the time

That would be required to obtain a warrant." See the Texas penal             sec 22.041, Fact

Finding, affidavit and statement of Claim in Support with the fora          of case laws.


                               Respectfully Submitted,




Kiera Mathis

ProSe

Laraye2l OcgmaiLcom

Po Box 5731

Beaumont, Texas 77726
